DETAILED ACTION
                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
    
                                           Response to Amendment
	Claims 5, 17 and 18 have been cancelled; claims 8, 12, and 13 have been amended; and claims 1-4, 6-16, and 19-23 are currently pending. 

                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0174008 A1, hereinafter “Yang”) in view of Marimuthu et al. (US 2010/0133704 A1, hereinafter “Marimuthu”) and Huang et al. (US 2006/0103014 A1, hereinafter “Huang”).

In regards to claim 8, Yang discloses (see annotated and attached Fig. 3 below) a package comprising: 
a first device die (10);
a first fan-out tier (223) bonded to the first device die (10), the first fan-out tier (223) comprising: 
a second device die (26);
a first molding compound (30) extending along sidewalls of the second device
die (26); 
a first through intervia (TIV)(44) extending through the first molding
compound (30);
a first fan-out RDL (113) bonded to the first fan-out tier (223); and 
a heat dissipation lid (2) attached to a backside of the first device die, (10) the backside of the first device die (10) facing away from the second device die (26). 

	Yang fails to explicitly teach that the second device die comprises a through-silicon via (TSV), wherein TSV electrically connects the first device die and the second device die. 

(440) comprises a through-silicon via (TSV) (444), wherein the TSV electrically connects the first device die (404) and the second device die (440). 

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yang by Marimuthu because this would help improve the performance and reduce power consumption of the semiconductor device. This would also achieve smaller die size by high density active and passive components. 

Yang as modified by Marimuthu further fails to explicitly teach that a heat dissipation lid attached to a backside of the first device die using an adhesive, the adhesive and the first molding compound having a same width. 
	
	Huang while disclosing a semiconductor packaging teaches (See, for example, Fig. 8B) a heat dissipation lid (81) attached to a backside of the first device die (71) using an adhesive (82), the adhesive (82) and the first molding compound (77) having a same width. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yang by Huang because this would help provide a simplified fabrication process, reduced packaging time, decreased fabrication cost, and improved yield.  
(200) extending along the sidewalls of the first device die (10).
	In regards to claim 10, Yang as modified above discloses (annotated Fig. 3 attached below, Yang) a second fan-out RDL (112), wherein the second fan-out RDL (112) is interposed between the first device die (10) and the first fan-out tier (223). 

	In regards to claim 11, Yang as modified above discloses (annotated Fig. 3 attached below, Yang) a front side of the second device die (26) faces away from the first device die (10). 

	In regards to claim 12, Yang as modified above discloses (annotated Fig. 3 attached below, Yang) a second TIV (44’) extending through the first molding compound (30). 

	In regards to claim 13, Yang as modified above discloses (annotated Fig. 3 attached below, Yang) the first TIV (44) and the  second TIV (44’) do not overlap the first device die in a plan view. 

	In regards to claims 14 and 15, Yang as modified above discloses (annotated Fig. 3 attached below, Yang) a die bonded to the first fan-out RDL (112), wherein a backside of the die faces the first fan-out RDL (112); and the logic die comprises one or more TSVs (See, for example, Fig. 8i, Marimuthu).


                                      Allowable Subject Matter
Claims 1-4, 6-7, 16, and 19-23 are allowed over the prior art of record. 


    PNG
    media_image1.png
    465
    761
    media_image1.png
    Greyscale



                                         Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893